MacKINNON, Circuit Judge
(dissenting):
In my view, at this time, we should affirm Judge Sirica in his decision refusing to permit a reproduction of portions of the tape exhibits until the appeals in the relevant cases are decided and the criminal charges' disposed of by a final judgment.1 Access to exhibits in a criminal trial is somewhat different from access to the transcript of oral testimony. Physical exhibits, such as the tapes, are the personal property of the owner, and the usual practice is to return them when the case is finished.2 The fact that property is used as evidence in a court trial does not divest the owner of his title to it. Also, there is an integrity about real exhibits that needs to be protected until the exhibit is no longer needed in court. Tapes are especially subject to the possibility of alteration and erasure, as we all know from the incidents involving these tapes, and should not be subjected to any unnecessary handling that might damage them or constitute good cause in a subsequent trial for a court to reject them as unreliable evidence. Until the criminal trials where these tapes may be used as evidence are completely final and further need for the exhibit is foreclosed, courts and the Government should be concerned that they do not become a party to manufacturing presumptive prejudice against defendants.3 In view of the possibility of a retrial following the reversal by this court of the Mardian conviction, and the strong possibility of petitions for certiorari that would cause the other convictions to lack finality until the Supreme Court finally rules, it is my opinion that Judge Sirica made a wise decision in refusing the requested reproduction of portions of these exhibits.4 A significant *307reduction in the possibility of prejudice to a fair trial should not cause a court concerned with constitutional rights to ignore the possibility of prejudice that remains.5
I respectfully dissent.

. Thereafter, I would not worry about possible collateral attacks.


. Cf. United States v. Wilson, 176 U.S.App.D.C. 321, 540 Fl2d 1100 (1976).


. Murphy v. Florida, 421 U.S. 794, 95 S.Ct. 2031, 44 L.Ed.2d 589 (1975); Marshall v. United States, 360 U.S. 310, 79 S.Ct. 1171, 3 L.Ed.2d 1250 (1959).


.This case involves a situation where the trial judge acted to assure the integrity of a vital trial exhibit until it was no longer needed for trial purposes. On that basis it is distinguisha*307ble from the two cases cited in n. 39 in the court’s opinion which did not involve exhibits that might be altered or destroyed by handling, i.e.: In re Washington Post Company, No. 76-1695 (4th Cir., July 21, 1976) and Miami Herald Pub. Co. v. Collazo, 329 So.2d 333 (Fla.App., 1976). It is doubtful that any person would consider the cases here to involve “borderline situations.”


. Cf. Majority opinion, n. 41. Now that the conviction of Mardian has been reversed, the majority opinion reflects a lack of concern for the prejudice it may cause to such defendant when it states that “the very fact that a second trial is only a possibility makes the interest in preventing prejudcial publicity less than compelling.” Majority opinion, 179 U.S.App.D.C. at -, 551 F.2d at 1261 (emphasis added).